Citation Nr: 0207546	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left ankle disability, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right ankle disability, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the RO 
that proposed to reduce the ratings of the service-connected 
left ankle disability to 10 percent and the service-connected 
right ankle disability to a noncompensable level.  

In November 1996, the rating for the right ankle disability 
was formally reduced to a noncompensable rating, effective on 
March 1, 1997.  

However, the RO did not undertake to reduce the rating for 
the service-connected left ankle disability.  

In November 1997, the RO restored the 10 percent rating of 
the service-connected right ankle disability, effective on 
March 1, 1997.  

The Board remanded these matters for additional development 
of the record in June 1998.  

In an October 2001 rating decision, the RO assigned a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30, effective on June 28, 1996 through September 1996 and a 
30 percent rating, effective on October 1, 1996, for the 
service-connected left ankle disability. 



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  In June 1996, the veteran underwent a surgical procedure 
to fuse the left ankle joint in the neutral position.  

3.  The veteran is shown to have a disability picture 
manifested by a functional loss due to pain that more nearly 
approximates that of marked limitation of motion due to the 
service-connected right ankle disability.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 30 
percent for the service-connected left ankle fracture 
residuals, status post arthrodesis have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5003, 5010, 5270, 5271 (2001).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected right ankle fracture residuals with 
history of degenerative changes have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 
5010, 5270, 5271 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

In April 1996, the veteran underwent a VA examination when he 
had complaints of ankle pain with over activity, especially 
when standing more than fifteen minutes, and occasional 
swelling of the left ankle and the feet.  

Upon examination, the examiner noted surgical scars on the 
left lower leg and ankle, longitudinally with another 
surgical scar medially on the ankle.  Furthermore, the 
examiner found no pitting edema in the lower extremities, but 
reported mild swelling in the left ankle.  There was no 
swelling in the feet or right ankle.  Dorsalis pedis pulses 
were palpable on the left side.  

The veteran's range of motion studies revealed that the right 
ankle was within normal limits with plantar flexion at 45 
degrees and forward flexion at 15 degrees.  The left ankle 
had normal plantar flexion, but dorsiflexion was only 5 
degrees.  Inversion and eversion was normal.  Furthermore, 
the trunk mobility was normal for flexion and extension 
without causing pain, and paraspinal muscles were not tender 
or in spasm.  

The X-ray studies revealed healed fractures of the right 
tibia and fibula and left fibula with subsequent degenerative 
changes of the left ankle.  The examiner diagnosed the 
veteran as suffering from a bilateral ankle fracture, worse 
on the left side with degenerative changes of the left ankle, 
and a positive old fracture on the right tibia and fibula.  
Furthermore, the examiner diagnosed the veteran as having a 
status post open reduction and internal fixation of the left 
tibia and fibula and stated that fracture and metal parts 
were removed.  

The treatment records from the veteran's private physician, 
Dr. William H. Simon, dated from February 1995 through 
February 1997, show treatment for the veteran's bilateral 
ankle disability.  Specifically, in 1995, Dr. Simon performed 
an extensive synovectomy and debridement of the cartilaginous 
defects of the left ankle joint.  

Likewise, in a June 1996 letter, Dr. Simon stated that the 
veteran was progressing to the point where she could not bear 
any weight on the left ankle, requiring that the veteran 
undergo a left ankle fusion.  Dr. Simon also reported that 
the veteran's right ankle demonstrated decreased range of 
motion with zero degrees of dorsiflexion and 30 degrees of 
plantar flexion.  

Thereafter, shortly before the June 1996 left ankle fusion, 
an examination revealed a dorsalis pedis and a posterior 
tibial pulse of 2/4 bilaterally.  The deep tendon reflexes of 
the ankle and patella were +2 bilaterally and were equal and 
symmetrical.  The veteran had complaints of having some 
paresthesias along the lateral aspect of her ankle where a 
surgical scar was present, but the examiner noted that the 
scars were well healed and were not hypertrophic or keloid.  
The veteran's sensation was within normal limits bilaterally.  

Furthermore, the veteran had extreme pain on range of motion 
of her left ankle with no obtainable dorsiflexion and 20 
degrees plantar flexion.  Significant crepitus was noted on 
the range of motion in the left ankle, along with extreme 
pain on palpation along the joint line.  The veteran was 
diagnosed as having traumatic arthritis with severe 
degenerative changes in the left ankle, and was cleared for 
the left ankle fusion.  

Following the surgery, the veteran was evaluated in August 
1996.  The veteran stated that she experienced no pain 
"whatsoever" and that the lateral incision area was still 
open a little bit with a bit of a yellow necrotic area, but 
the deeper aspect of the wound was closed.  

In a February 1997 letter, Dr. Simon stated that the veteran 
was not experiencing any intra-operative or post-operative 
complications following the June 1996 surgery.  Dr. Simon 
also noted that the veteran had no range of motion in the 
left ankle joint as it was fused in a neutral position.  

In addition to the fused left ankle, Dr. Simon stated in a 
June 1997 letter, that the veteran's right ankle demonstrated 
zero degrees of dorsiflexion and 25 degrees plantar flexion, 
with crepitus and pain on motion.  

In August 1997, the veteran underwent another VA examination.  
The veteran had complaints of having daily left ankle pain 
that had improved some with surgery, along with swelling of 
the ankles at the end of the day, and also stated that her 
right ankle was not as painful.  

The examination revealed that the deep knee bends were 
reasonably strong, hopping on both feet revealed "65 %" 
right and "35%" left, with pain on the right, and heel to 
toe walking was favored on the right from 100 percent 
elevation to 50 percent "both on heel."  

The veteran was able to stand on the examination table step 
without the use of hands or without visible pain.  No 
swelling or instability was found, and range of motion on the 
right was that of 5 degrees of dorsiflexion, 45 degrees of 
plantar flexion, and 45 degrees of inversion.  Her range of 
motion on the left was that of -5 degrees of dorsiflexion, 20 
degrees of plantar flexion, and 45 degrees of inversion.  
There was no joint swelling or peripheral edema; her pedal 
pulses were poorly palpable; the Babinski's was absent; the 
ankle jerks were 2/2; and the knee jerks were 1/1.  

The X-ray studies revealed no significant abnormality of the 
right and left foot and 

probably post-traumatic degenerative 
changes involving the tip of the right 
medial malleolus, status post resection 
of the left distal fibula and lateral 
malleolus, status post fusion of the left 
tibia and talus, with placement of two 
cortical screws from the lateral border 
of the talus to the tibial diaphysis, 
status post surgical resection of the 
medial malleolus.  . . .Old, healed 
fractures involving the right distal 
fibula and tibia, surgical resection of 
the left distal fibula and lateral 
malleolus, with fusion of the distal end 
of the remaining fibula to the tibial 
shaft, status post placement of two 
cortical screws into the lateral aspect 
of the left distal tibial diaphysis post 
traumatic degenerative changes involving 
the left tibia-talus joint space.  There 
was a small bone spur projecting from the 
posterior surface of the tibial-talar 
fusion.  The tibial-talar joint space 
[was] narrow.  There [was] thickening of 
the cortex along the left lateral aspect 
of the distal tibial metaphysis where 
some deformity [was] present.  This 
finding suggest[ed] prior trauma to this 
region, as well.

The examiner diagnosed the veteran as suffering from 
residuals of right and left ankle fractures.  

In May 1999, the veteran underwent a QTC contract examination 
for VA.  The veteran had complaints of having constant left 
ankle pain, not being able to run, dance, or wear high-heeled 
shoes, progressive swelling throughout the day, and some 
degree of stiffness and aching discomfort.  The veteran also 
stated that she felt similar symptoms in the right ankle, but 
not as severe.  

The veteran did not have pain, instability, or giving way, 
locking, fatigability, or lack of endurance.  She experienced 
no particular flare-ups in both feet and ankles.  The veteran 
also reported having difficulty with standing or walking for 
more than an hour or two because of progressive swelling and 
discomfort in both lower extremities, left worse than right.  
She was able to perform her current occupation 
satisfactorily.  The veteran took Advil or Motrin for pain.  

The examination revealed that the veteran walked with a limp 
and range of motion was zero degrees of dorsiflexion and 
plantar flexion in the left ankle, 5 degrees of dorsiflexion 
and plantar flexion in the left mid-foot, and 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion in the right 
ankle.  The subtalar joint motion of the right ankle was 
normal at 50 degrees, and the subtalar range of motion of the 
left hind-foot was limited to a total of 25 degrees.  There 
were permanent residual, thickened callosities and a 
epidermal eschar measuring 3/8th of an inch from pressure 
sores on the back of the right heel and similar although 
small, residual sores on the back of her left heel.  These 
areas were non tender, and there were no open wounds.  

Furthermore, the veteran's reflexes, strength and sensation 
were normal in both lower extremities with minimal diminished 
sensation on the lateral border of her foot to sharp object 
testing.  Her pulses were excellent in both lower extremities 
and the circumference two inches above the ankle was 24 
centimeters on the right and 25 centimeters on the left.  

The X-ray studies of the right ankle revealed no evidence of 
joint space abnormality or post-traumatic arthritis.  The 
residuals were noted of the well-healed fracture of the 
distal right tibia and fibula, and the distal portions of the 
right lower leg fracture had healed with mild medial 
displacement.  Goniometer measurement indicated approximately 
2 degrees of varus deformity at the distal tibia articular 
surface.  Furthermore, the x-ray studies revealed no 
abnormality of the articular surface position of the distal 
tibia.  

Likewise, the examiner also reported no joint pain on motion 
or additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance on repetitive use or crepitus in 
the right ankle.  Furthermore, a mild edema was noted in the 
left lower extremity, and the examiner stated that there was 
no instability of the ankle ligaments, weakness, tenderness, 
redness, guarding or abnormal movement, and there was no 
functional or gait abnormality on standing or walking.  As to 
the surgical ankylosis, it appeared to be in clinical 
anatomic position, was stable, and pain free.  

The examiner diagnosed the veteran as suffering from a status 
post left ankle fracture with stable, pain-free arthrodesis, 
and a healed fracture of the right distal tibia and fibula.  
In addition, the examiner opined that the residual left ankle 
swelling was not likely to result in additional range of 
motion loss, nor is pain, weakened movement, excessive 
fatigability, or coordination likely to result in additional 
motion loss.  

Furthermore, the examiner stated that the right fractured 
distal tibia and fibula had healed with a mild malunion.  
There was no significant varus deformity present and the mild 
cosmetic deformity would not be of clinical significance.  
There was also no evidence of post-traumatic arthritis of the 
right ankle, but mild limitation of motion as a residual of 
the fracture.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the February and November 1997 
Statements of the Case, November 1997 and October 2001 
Supplemental Statements of the Case, as well as the letter 
dated June 1998, issued during the pendency of the appeal, 
the veteran and her representative have been advised of the 
law and regulations governing her claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code 5270 for the left ankle disability and as 10 
percent disabled under Diagnostic Code 5271 for the right 
ankle disability.  

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  

Furthermore, under Diagnostic Code 5271 a 10 percent rating 
is warranted for moderate limitation of motion of the, and a 
maximum 20 percent rating if the limitation is marked.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

However, where a veteran is in receipt of the highest 
schedular evaluation for limitation of motion, and a higher 
evaluation requires ankylosis, the provisions of 38 C.F.R. §§ 
4.40, 4.45 are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).  


Left ankle

The Board finds based on its review of the entire evidentiary 
record that the currently assigned 30 percent rating fully 
contemplates the level of disability due to the veteran's 
service-connected left ankle disability.  

In this regard, the Board acknowledges that the veteran has 
no range of motion in her left ankle due to a surgical fusion 
of the joint.  However, in order for the veteran to obtain a 
40 percent rating, which is maximum allowable for ankylosis 
of the ankle, the veteran must exhibit ankylosis of the ankle 
at 40 degrees plantar flexion or 10 degrees dorsiflexion.  
The evidence in this case demonstrates that the veteran's 
ankle was fused in a neutral position as stated in Dr. 
Simon's February 1997 letter, and as found on the May 1999 
QTC examination.  

Furthermore, the current 30 percent adequately compensates 
the veteran for any functional loss due to pain.  
Specifically, the most recent QTC examination in May 1999 
found no instability, giving-way, locking, fatigability, lack 
of endurance, weakness or functional abnormality.  

Even though medical records prior to the May 1999 QTC 
examination revealed evidence of traumatic arthritis and 
degenerative changes of the left ankle, the veteran is not 
entitled to a separate rating under Diagnostic Code 5003.  

In order to get a separate rating for arthritis, the veteran 
must be rated under a Diagnostic Code that does not 
contemplate range of motion.  However, the Board notes that 
the veteran is currently assigned a 30 percent rating under 
Diagnostic Code 5270, which takes into consideration 
limitation of motion of the ankle.  

Finally, the veteran does not exhibit tender or painful scars 
as a result of the service-connected left ankle disability to 
warrant an additional rating under Diagnostic Code 7804.  

Although the veteran complained of some paresthesias along 
the lateral aspect of a surgical scar in June 1996, the 
examiner found the scars were well healed and not 
hypertrophic or keloid.  

Likewise, any limitation of function due to the veteran's 
scars pursuant to Diagnostic Code 7805 is adequately 
compensated for under the veteran's current disability 
rating.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  Accordingly, an increased rating for the veteran's 
service-connected left ankle disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


Right ankle

As to the veteran's service-connected right ankle disability, 
she is currently assigned a 10 percent disabling evaluation 
under Diagnostic Code 5271, for limitation of motion.  

After reviewing the medical evidence, the Board finds that 
the veteran's right ankle disability is manifested by a 
functional loss due to pain that more nearly approximates 
that of marked limitation of motion.  

Although the veteran exhibited normal plantar flexion at 45 
degrees and dorsiflexion was only limited to 15 degrees 
during the April 1996 VA examination, the June 1996 letter 
from Dr. Simon states that the veteran exhibited zero degrees 
of dorsiflexion and 30 degrees of plantar flexion.  

Likewise, in June 1997, Dr. Simon reported that her ankle 
again experienced zero degrees of dorsiflexion and 25 degrees 
of plantar flexion with crepitus and pain.  

During the August 1997 VA examination, the veteran also 
exhibited 5 degrees dorsiflexion.  Furthermore, during the 
May 1999 QTC examination, the veteran could only dorsiflex to 
10 degrees and was limited to 35 degrees of plantar flexion.  

However, there is no evidence to suggest that the veteran's 
right ankle disability equates in any way with ankylosis to 
warrant a higher rating under Diagnostic Code 5270.  

Although the veteran has previously exhibited zero degrees of 
dorsiflexion on several examinations, her right ankle does 
have a range of motion, to include 10 degrees of dorsiflexion 
during the May 1999 QTC examination.  

Significantly, the May 1999 QTC examiner reported that the 
right fractured distal tibia and fibula had healed with a 
mild malunion, but there was no significant varus deformity 
present.  Therefore, a higher rating is not warranted for 
this mild malunion under Diagnostic Code 5262.

Therefore, taking into consideration the now demonstrated 
functional limitation due to pain, the Board concludes that a 
20 percent rating is for application under Diagnostic Code 
5271 for the service-connected right ankle disability.  

Additionally, even though the veteran was diagnosed with 
probable post-traumatic degenerative changes involving the 
tip of the right medial malleolus, the veteran is not 
entitled to a separate rating under Diagnostic Code 5003, as 
the veteran is currently rated under Diagnostic Code 5271, 
which takes into consideration limitation of motion of the 
ankle.  

Finally, as with the veteran's left ankle, there are no 
subjective complaints or objective findings of a tender or 
painful scar as a result of the service-connected right ankle 
disability to warrant an additional rating under Diagnostic 
Code 7804.  

Likewise, any limitation of function due to the veteran's 
scar pursuant to Diagnostic Code 7805 is adequately 
compensated for under the veteran's current disability 
rating.  




ORDER

An increased rating for the service-connected left ankle 
disability, greater than 30 percent, is denied.  

An increased rating of 20 percent for the service-connected 
right ankle disability is granted, subject to the regulations 
controlling the award of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

